Appeal from an order of the County Court of Broome County which denied defendant's motion in the nature of a coram nobis to set aside a judgment of conviction for grand larceny, first degree, entered upon a plea of guilty. Defendant was sentenced as a second offender by reason of a previous conviction for the crime of robbery, second degree. Defendant contends on this appeal, that the testimony presented to the Grand Jury which indicted him “was known by the District Attorney to be perjured”. There is nothing to support this charge except the bare allegation of defendant. This is not sufficient to raise a triable issue of fact long after sentence had been pronounced. Defendant appealed to the court before, alleging that the evidence before the Grand Jury was insufficient (278 App. Div. 608). Order affirmed. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.